FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                               VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                   P. O. Box 9540
                                                                                 79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                     (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                   December 15, 2015

Shannon Brady Geihsler                        Jeffrey S. Ford
Attorney at Law                               Assistant Criminal District Attorney
1001 Main Street, Suite 803                   P.O. Box 10536
Lubbock, TX 79401-3322                        Lubbock, TX 79408
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00447-CR, 07-15-00448-CR, 07-15-00449-CR
          Trial Court Case Number: 2014-404,346, 2014-404,347, 2014-404,736

Style: Jonathan Gomez v. The State of Texas

Dear Counsel:

       The Court has been advised that appellant has given notice of appeal. The
cause in this Court will bear the number and style shown above. The docketing
statement has not been filed pursuant to Tex. R. App. P. 32.2 and must be filed by
appellant within ten (10) days from the date of this notice.

     Please refer to the Court’s website for local rules on electronic filing of all
documents.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

 xc:      Honorable William R. Eichman II (DELIVERED VIA E-MAIL)
          Janette Bills (DELIVERED VIA E-MAIL)
          Barbara Sucsy (DELIVERED VIA E-MAIL)